Citation Nr: 1521061	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2014 "Appellant's Brief", the Veteran's representative appear to be raising secondary service connection claims for obesity and hypertension, claimed as secondary to service-connected PTSD.  The RO has not yet adjudicated these claims.  As such, the Board has no jurisdiction over the claims and they are referred to the RO for appropriate action.

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is considered part of an increased rating claim where, as in this case, the Veteran or the record raises the possibility of unemployability based on service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court of Appeals for Veterans Claims distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a May 2015 rating decision.  The Veteran did not file a Notice of Disagreement as to the denial of TDIU.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2010 rating decision, service connection for PTSD was granted and an initial 50 percent rating was assigned.  In May 2010, the Veteran filed a timely notice of disagreement (NOD) with the initial evaluation and the effective date assigned.  The RO subsequently issued a statement of the case and supplemental statement of the case in August 2012 and October 2014 respectively; however, the documents did not address the Veteran's disagreement with the effective date of the initial grant of service connection for PTSD.  As the RO has not yet issued a statement of the case addressing the claim, it is remanded for issuance of such.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

In October 2012, the Veteran submitted a Form 9 in which he requested a live video conference hearing before a Veterans Law Judge.  The Veteran is entitled to a hearing and the claim must be remanded to allow for the scheduling of a hearing at the local VA office.  See 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case on the claim for entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for PTSD.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.

2.  Then, schedule a videoconference hearing before a Veterans Law Judge.  The RO should provide the Veteran notice of the hearing, and the Veteran and his representative should be given an opportunity to prepare for the hearing.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


